DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that Claims 14-18, 20 also read on the elected species 1.  This is found persuasive and claims 1-18, 20 will be examined.  Claim 19 is none elected since it requires a “tapered wedge” that is read on species 2, figures 4a-4c and is withdrawn from the application. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dooney et al U.S 2017/0049434.
Claim 1:  Dooney et al disclose a surgical method as best seen in fig. 8, comprising: fixating a first suture anchor 310b in a first bone 80,; passing the flexible strand 333/335 from the first suture anchor through a portion of a second suture anchor 310a; tensioning the flexible strand (see paragraphs 4, 68, fig. 8); and fixating the second suture anchor 310a in a second bone to secure the flexible strand to the second bone (see paragraphs 3, 24).  Note that FIG. 8 illustrates still another exemplary method of tissue repair according to the surgical system of the present invention. In the method of FIG. 8, first and second fixation devices 310a and 310b are installed in bone 80 with one of the fixation devices 310a including a preloaded tensionable construct 399 similar to the constructs of the above embodiments. The second fixation device 310b may be different than the first fixation device 310a in that it may include a pulley member 320 in a socket 319 of the fixation device 310b. One or more limbs 333, 335 of the construct 399 may be passed through or around the tissue 50 and then shuttled through the second fixation device 310b, particularly through the socket 319 thereof and around the pulley member 320. After extending around the pulley member 320, the one or more limbs 333 and 335 may then be passed through or around the tissue 50 and then shuttled through a splice region 339 of the flexible strand of the construct 399 to faun a locking construct in itself with one or more adjustable closed loops in the same manner as described in the embodiments above. Use of the second fixation device 310b expands the reach of the construct 399. The limbs 333 and 335 may be shuttled through or around tissue or can go from fixation device to fixation device in any combination. The construct 399 may include any number of limbs to create a respective number of knotless closed loops with adjustable perimeters. Any number of additional fixation devices with pulley members may be used with the first fixation device 310a and construct 399 in the repair illustrated in FIG. 8, with one or more limbs of the construct 399 be shuttled through the pulley members of one or more of the other fixation devices and then form a locking construct in itself (see paragraph 68).  Alternatively, it would have been obvious that the above description of Dooney et al device that shows , the first suture anchor having a resilient member and a flexible strand attached to the resilient member (it is noted that the area 320 is equivalent of resilient member, fig.8, that has some degree of compressible material in order to abut the distal end of the anchor body).  Thus, claim 1 is unpatentable over Dooney et al.
Claims 2-4:  Dooney et al disclose wherein the first and second bones are pre- drilled prior to fixating the first and second suture anchors (see paragraphs 35, 37)., wherein the tensioning of the flexible strand compresses the resilient member (see paragraph 29). , wherein the first and second bones are bones in a shoulder, knee, or ankle joint (see paragraphs 58, 64).
Claims 5-7:  Dooney et al disclose wherein the second suture anchor is configured differently than the first suture anchor (see paragraph 68)., wherein the second suture anchor is a knotless anchor (see fig. 8, paragraph 68)., wherein the first anchor is a threaded anchor (see paragraph 34).
Claims 10, 11, 13:  Dooney et al disclose wherein the passing the flexible strand comprises feeding the flexible strand through an eyelet of the second suture anchor (see paragraphs 24,25)., wherein the fixating the first suture anchor comprises drilling or punching a first hole in the first bone (see paragraphs 32, 34, 37); wherein the method is performed as an arthroscopic procedure (see paragraph 64). 
Allowable Subject Matter
Claims 14-18, 20 are allowed over the arts of record.
Claims 8-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14: The prior arts fail to disclose or reasonably suggest the claimed the surgical method comprising: an internal passage extending longitudinally along a central axis between a distal end portion and the proximal end portion to define an anchor body, a resilient member at least partially external to the internal passage, and a flexible strand attached to the resilient member; passing the flexible strand from the first suture anchor through a portion of a second suture anchor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/           Primary Examiner, Art Unit 3771